In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1490V
                                           (Not to be published)


*************************
                           *
MATT NICHOLS,              *
                           *
               Petitioner, *
                           *                                              Filed: October 3, 2016
          v.               *
                           *                                              Decision on Attorneys’
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)
HASTINGS, Special Master

       In this case under the National Vaccine Injury Compensation Program,1 I issued an Order
Concluding Proceedings on August 9, 2016. On September 29, 2016, Petitioner filed an
application for attorneys’ fees and costs in this matter. Petitioner’s counsel requested a total
payment of $9,835.00, representing attorneys’ fees of $8,135.00, attorneys’ costs of $1,300.00,
and $400.00 of costs expended by Petitioner. The application indicates that Petitioner’s counsel
has conferred with Respondent’s counsel, and represents that Respondent has no objection to the
amounts requested by Petitioner.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):


1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
         •        a lump sum of $9,435.00, in the form of a check payable jointly to Petitioner
                  and Petitioner’s counsel, David P. Murphy, on account of services performed by
                  counsel’s law firm.
         •        a lump sum of $400.00, in the form of a check payable to Petitioner, which
                  represents Petitioner’s own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.